DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2020 has been entered.
Response to Arguments
Applicant’s amendment to claim 1, 4, 15, 18 in the reply filed on 09/30/2020 is acknowledged.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the gasket has an uppermost surface coplanar with the uppermost surface of the dielectric coating of the cooling plate.” The limitation is not disclosed in the specification nor explicitly pointed out in the one view of the drawings. 
Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the gasket has an uppermost surface coplanar with the uppermost surface of the dielectric coating of the aluminum cooling plate.” The limitation is not disclosed in the specification nor explicitly pointed out in the one view of the drawings. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pape US 2017/0338140 to Pape in view of US 2007/0131350 to Ricci et al (“Ricci”) and further in view of US 2007/0144442 to Migita and US 2009/0002913 to Naim.
Regarding Claim 1:
However Pape does not disclose wherein the gasket is positioned laterally between the cooling plate; a first portion of the adhesive is vertically over the gasket, the first portion of the adhesive continuous with the second portion of the adhesive.
Ricci discloses wherein a first portion of an adhesive (portion of 180 [bond layer], Fig. 10 over 150 [protective ring]) is vertically over a gasket (150 [protective ring], see Fig. 10), the first portion of the adhesive (portion of 180 over 150) continuous with a second portion of the adhesive (portion of 180 over 118 [upper surface]) for the purpose of being able to be used in environments directly exposed to plasma (see para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second portions of an adhesive being continuous and the first portion of the adhesive being over a gasket as taught by Ricci with motivation to be able to be used in environments directly exposed to plasma. 
The apparatus of Pape in view of Ricci discloses a second portion of the adhesive (center portion of 212, Fig. 2A/2B, Pape) extends beyond the gasket (228) and is vertically over the cooling plate (208).
Migita discloses wherein a gasket (105 [protective member], Fig. 4A-D, 6A-B) is positioned laterally next to a cooling plate (107 [base member]) for the purpose of being thermally fitted into a recess of the plate thereby preventing generation of particles (see para. [0039]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gasket positioned laterally 
The apparatus of Pape in view of Ricci, Migita does not disclose the cooling plate having a dielectric coating, the coating having an uppermost surface, wherein the gasket has an uppermost surface co-planar with the uppermost surface of the dielectric coating of the cooling plate. 
Naim teaches a cooling plate (14 [metal sink], Fig. 1, see para. [0017] where metal sink has passages for a coolant]) having a dielectric coating (6 [anti-arc coating], para. [0021] where coating is a dielectric material), the coating (6) having an uppermost surface (see Fig. 1), for the purpose of protecting the base from arcing (para. [0017]). It is noted that having a coating on the base renders the coating of the base of the apparatus of Pape in view of Ricci, Migita capable of being coplanar with the gasket uppermost surface, as the gasket is located between the two surfaces. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dielectric coating taught by Naim onto the base in the apparatus of Pape in view of Ricci, Migita, with motivation to protect the base from arcing.
Regarding Claim 2: The apparatus of Pape in view of Ricci, Migita, Naim discloses wherein the gasket (228, Fig. 2A/2B, Pape) is considered capable to prevent arcing between the puck (204) and the cooling plate (208).  Regarding the recitation, the apparatus of Pape discloses the structure necessary, and no further structure is recited; the courts have held that a claim containing a “recitation with respect to the manner in which MPEP 2114 II.
Regarding Claim 3: The apparatus of Pape in view of Ricci, Migita, Naim discloses wherein the mounting ring (216, Fig. 2A/2B, Pape) comprises one or more rings (216) encircling the cooling plate (208) and the puck (204) wherein the rings (216, interpreted as mounting ring) appear to be sealed against the cooling plate (208) and the puck (204) by the gasket (228, see Fig. 2A/2B and para. [0036]).
Regarding Claim 4: The apparatus of Pape in view of Ricci, Migita, Naim discloses wherein the gasket (228, Fig. 2A/2B, Pape) appears to contact the puck (204), the cooling plate (208) and the ring (216). It is noted that with a coating on the cooling plate as taught by Naim, it is rendered obvious that the gasket would contact it. 
Regarding Claim 5: The apparatus of Pape in view of Ricci, Migita, Naim discloses wherein the gasket (228, Fig. 2A/2B, Pape) has a rectangular cross-section (see para. [0037] where 228 can have any suitable shape including a square cross-section, which is a kind of rectangle).
Regarding Claim 6:
Regarding Claim 9: The apparatus of Pape in view of Ricci, Migita, Naim discloses wherein the gasket (228, Fig. 2A/2B, Pape) is fabricated from a perfluoroelastomer (see para. [0036] where 228 can be made from a pure fluoroelastomer).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pape in view of Ricci, Migita, Naim as applied to claims 1-6 and 9 above, and further in view of US 2004/0056429 to Okazaki et al (“Okazaki”).
Regarding Claim 7: The apparatus of Pape in view of Ricci, Migita, Naim does not disclose wherein the gasket has a fill rate in the gasket channel of about 90%.
However Okazaki discloses a filling rate of a gasket (4 [gasket], Fig. 1-2) in a gasket channel (21 [groove portion]) is 80% to 100% (see para. [0027]), for the purpose of providing sealing between one member and the other member when they are fastened together (see para. [0003]). It is noted that the claimed fill rate value falls in the range taught by Okazaki.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fill rate optimization taught by Okazaki to the gasket and channel of Pape in view of Ricci, Migita, Naim with motivation to provide sealing between one member and the other member when they are fastened together.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pape in view of Ricci, Migita, Naim as applied to claims 1-6 and 9 above, and further in view of US 2004/0157120 to Wu et al (“Wu”).
Regarding Claim 8: The apparatus of Pape in view of Ricci, Migita, Naim does not disclose wherein the gasket has a compression of about 12%.
However Wu teaches that a gasket has a compression of at least 10% of its thickness, though this can vary depending on the gasket material, for the purpose of achieving a good seal (see para. [0068]). It is noted that Wu teaches optimization of compression of a gasket depending on its material; and it is noted that “at least 10%” falls in the claimed value. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization and implied range value taught by Wu to the gasket of Pape in view of Ricci, Migita, Naim with motivation to achieve a good seal.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pape in view of Ricci, Migita, Naim as applied to claims 1-6 and 9 above, and further in view of US 5,411,818 to Barlow et al (“Barlow”) and US 2007/0065678 to Ko et al (“Ko”).
Regarding Claims 10 and 11: The apparatus of Pape in view of Ricci, Migita, Naim does not disclose (claim 10) wherein the gasket has a dielectric constant about the same as a dielectric constant of the puck; (claim 11) wherein the puck has a dielectric constant of about 9 and is made of a ceramic.
Barlow discloses (claim 10) a gasket (“spacer gasket,” see col. 2, lines 40-45, col. 4, lines 33-35) is made of aluminum nitride (see col. 2, lines 50-54, see col. 4, lines 39-
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gasket properties taught by Barlow to the gasket of Pape in view of Ricci, Migita, Naim with motivation to be chemically inert, and not permit electronic conduction.
The gasket of Pape in view of Ricci, Migita, Naim and further in view of Barlow has a dielectric constant of that of aluminum nitride as disclosed above. 
Ko discloses (claim 11) wherein a puck (“electro-static chuck”, see para. [0067]) has a dielectric constant of about 9 and is made of a ceramic (see para. [0067] where chuck is made of aluminum nitride, and has a dielectric constant of typically 8-9), for the purpose of having excellent properties such as adhesion, uniform temperature distribution, and thermal conductivity (see para. [0067]). 
It is noted that the dielectric constant of the gasket of Pape in view of Ricci, Migita, Naim and further in view of Barlow would be rendered the same as the dielectric constant of the puck of Ko, as they are made of the same material. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dielectric constant and material requirement taught by Ko to the puck of Pape in view of Ricci, Migita, Naim and Barlow with motivation to have excellent properties such as adhesion, uniform temperature distribution, and thermal conductivity.
Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pape in view of Ricci, Migita, Naim as applied to claims 1-6 and 9 above, and further in view of US 6,350,320 to Sherstinsky et al (“Sherstinsky”).
Regarding Claims 12 and 13: The apparatus of Pape in view of Ricci, Migita, Naim does not disclose (claim 12) wherein the gasket is metal; (claim 13) wherein the gasket is electrically conductive and configured to conduct charge away from the space between the cooling plate and the ring.
However Sherstinsky discloses (claim 12) wherein a gasket (130 [gasket], Fig. 5) is metal (see col. 7, lines 29-35, where 130 is a metal member); (claim 13) wherein the gasket (130) is electrically conductive and configured to conduct charge away from the space between the cooling plate (34 [support plate]) and the ring (72 [upper edge ring], see col. 7, lines 29-35 where 130 allows charges to drain from 72), for the purpose of providing electrical contact between the upper edge ring and the support plate to allow charges to drain from the upper edge ring (see col. 7, lines 29-35), thereby increasing throughput and efficiency (see col. 2, lines 5-10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gasket properties taught by Sherstinsky to the apparatus of Pape in view of Ricci, Migita, Naim with motivation to provide electrical contact between the upper edge ring and the support plate to allow charges to drain from the upper edge ring, thereby increasing throughput and efficiency.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pape in view of Ricci, Migita, Naim as applied to claims 1-6 and 9 above, and further in view of US 2005/0103275 to Sasaki et al (“Sasaki”).
Regarding Claim 14: The apparatus of Pape in view of Ricci, Migita, Naim does not disclose wherein the ring is made of quartz, the carrier further comprising a silicon ring that encircles an outer edge of the puck.
However Sasaki discloses wherein a ring (5 [focus ring], Fig. 5) is made of quartz (see para. [0049] where 5 is made is materials such as quartz), the carrier (4/44) further comprising a silicon ring (8 [silicon ring]) that encircles an outer edge of the puck (outer edge of 44 [electrostatic chuck], see para. [0062]) for the purpose of promoting the sharing of an apparatus in executing a plurality of different processes (see para. [0012]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ring material and silicon ring and silicon ring configuration with puck as taught by Sasaki to the apparatus of Pape in view of Ricci, Migita, Naim with motivation to promote the sharing of an apparatus in executing a plurality of different processes.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0338140 to Pape in view of US 2006/0283552 to Rogers and further in view of US 2007/0131350 to Ricci et al (“Ricci”), US 2007/0144442 to Migita and US 2009/0002913 to Naim.
Regarding Claim 15: Pape discloses an electrostatic chuck (ESC) to carry a silicon wafer, the ESC comprising: a ceramic puck (204 [ceramic layer], Fig. 2A/2B) to 
Regarding the recitation, the apparatus of Pape discloses the structure necessary, and no further structure is recited; the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
However Pape does not disclose that the mounting ring a quartz mounting ring.
Rogers teaches a mounting ring is quartz for the purpose of being a preferred material for use in etch processes for dielectric materials, and quartz is RF transparent (see para. [0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements for 
However Pape does not disclose wherein the gasket channel is positioned laterally between the cooling plate; wherein a first portion of the adhesive is vertically over the gasket, the first portion of the adhesive continuous with the second portion of the adhesive.
Ricci discloses wherein a first portion of an adhesive (portion of 180 [bond layer], Fig. 10 over 150 [protective ring]) is vertically over a gasket (150 [protective ring], see Fig. 10), the first portion of the adhesive (portion of 180 over 150) continuous with a second portion of the adhesive (portion of 180 over 118 [upper surface]) for the purpose of being able to be used in environments directly exposed to plasma (see para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second portions of an adhesive being continuous and the first portion of the adhesive being over a gasket as taught by Ricci with motivation to be able to be used in environments directly exposed to plasma. 
The apparatus of Pape in view of Ricci discloses a second portion of the adhesive (center portion of 212, Fig. 2A/2B, Pape) extends beyond the gasket (228) and is vertically over the cooling plate (208).
Migita discloses wherein a gasket channel (114 [recess], Fig. 4A-D, 6A-B) is positioned laterally next to a cooling plate (107 [base member]) for the purpose of having 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gasket channel positioned laterally next to the cooling plate as taught by Migita with motivation to have a member be thermally fitted into a recess of the plate thereby preventing generation of particles.
The apparatus of Pape in view of Ricci, Migita does not disclose the cooling plate having a dielectric coating, the coating having an uppermost surface, wherein the gasket has an uppermost surface co-planar with the uppermost surface of the dielectric coating of the cooling plate. 
Naim teaches a cooling plate (14 [metal sink], Fig. 1, see para. [0017] where metal sink has passages for a coolant]) having a dielectric coating (6 [anti-arc coating], para. [0021] where coating is a dielectric material), the coating (6) having an uppermost surface (see Fig. 1), for the purpose of protecting the base from arcing (para. [0017]). It is noted that having a coating on the base renders the coating of the base of the apparatus of Pape in view of Ricci, Migita capable of being coplanar with the gasket uppermost surface, as the gasket is located between the two surfaces. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dielectric coating taught by Naim onto the base in the apparatus of Pape in view of Ricci, Migita, with motivation to protect the base from arcing.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pape in view of Rogers, Ricci, Migita, Naim as applied to claim 15 above, and further in view of US 6,350,320 to Sherstinsky et al (“Sherstinsky”).
Regarding Claim 16: The apparatus of Pape in view of Rogers, Ricci, Migita, Naim does not disclose wherein the gasket is electrically conductive and configured to conduct charge away from the space between the cooling plate and the ring.
However Sherstinsky discloses wherein the gasket (130) is electrically conductive and configured to conduct charge away from the space between the cooling plate (34 [support plate]) and the ring (72 [upper edge ring], see col. 7, lines 29-35 where 130 allows charges to drain from 72), for the purpose of providing electrical contact between the upper edge ring and the support plate to allow charges to drain from the upper edge ring (see col. 7, lines 29-35), thereby increasing throughput and efficiency (see col. 2, lines 5-10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gasket properties taught by Sherstinsky to the apparatus of Pape in view of Rogers and Ricci with motivation to provide electrical contact between the upper edge ring and the support plate to allow charges to drain from the upper edge ring, thereby increasing throughput and efficiency.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pape in view of Rogers, Ricci, Migita, Naim as applied to claim 15 above, and further in view of US 2004/0056429 to Okazaki et al (“Okazaki”).
Regarding Claim 17: The apparatus of Pape in view of Rogers, Ricci, Migita, Naim does not disclose wherein the gasket has a fill rate in the gasket channel of about 90%.
However Okazaki discloses a filling rate of a gasket (4 [gasket], Fig. 1-2) in a gasket channel (21 [groove portion]) is 80% to 100% (see para. [0027]), for the purpose of providing sealing between one member and the other member when they are fastened together (see para. [0003]). It is noted that the claimed fill rate value falls in the range taught by Okazaki.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fill rate optimization taught by Okazaki to the gasket and channel of Pape in view of Rogers and Ricci with motivation to provide sealing between one member and the other member when they are fastened together.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0338140 to Pape in view of US 2007/0131350 to Ricci et al (“Ricci”) and further in view of US 2007/0144442 to Migita and US 2009/0002913 to Naim.
Regarding Claim 18: Pape discloses a plasma processing chamber comprising: a plasma chamber (102 [processing chamber], Fig. 1); a plasma source (120 [RF generating system]) to generate a plasma containing gas ions in the plasma chamber (102, see para. [0028]); and a workpiece carrier (106 [substrate support]) to carry a workpiece (108 [substrate]) for processing within the chamber (102, see para. [0025]), the carrier (106) having a puck (204 [ceramic layer], Fig. 2A/2B) to carry the workpiece (108), a cooling 
However Pape does not disclose wherein the gasket is positioned laterally between the cooling plate; wherein a first portion of the adhesive is vertically over the gasket, the first portion of the adhesive continuous with the second portion of the adhesive.
Ricci discloses wherein a first portion of an adhesive (portion of 180 [bond layer], Fig. 10 over 150 [protective ring]) is vertically over a gasket (150 [protective ring], see Fig. 10), the first portion of the adhesive (portion of 180 over 150) continuous with a second portion of the adhesive (portion of 180 over 118 [upper surface]) for the purpose of being able to be used in environments directly exposed to plasma (see para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second portions of an adhesive being continuous and the first portion of the adhesive being over a gasket as taught by Ricci with motivation to be able to be used in environments directly exposed to plasma. 
The apparatus of Pape in view of Ricci discloses a second portion of the adhesive (center portion of 212, Fig. 2A/2B, Pape) extends beyond the gasket (228) and is vertically over the cooling plate (208).
Migita discloses wherein a gasket (105 [protective member], Fig. 4A-D, 6A-B) is positioned laterally next to a cooling plate (107 [base member]) for the purpose of being thermally fitted into a recess of the plate thereby preventing generation of particles (see para. [0039]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gasket positioned laterally next to the cooling plate as taught by Migita with motivation to be thermally fitted into a recess of the plate thereby preventing generation of particles.
The apparatus of Pape in view of Ricci, Migita does not disclose the cooling plate having a dielectric coating, the dielectric coating having an uppermost surface. 
Naim teaches a cooling plate (14 [metal sink], Fig. 1, see para. [0017] where metal sink has passages for a coolant]) having a dielectric coating (6 [anti-arc coating], para. [0021] where coating is a dielectric material), the coating (6) having an uppermost surface (see Fig. 1), for the purpose of protecting the base from arcing (para. [0017]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dielectric coating taught by Naim onto the base in the apparatus of Pape in view of Ricci, Migita, with motivation to protect the base from arcing.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0338140 to Pape in view of Ricci as applied to claim 18 above, and further in view of US 5,411,818 to Barlow et al (“Barlow”) and US 2007/0065678 to Ko et al (“Ko”).
Regarding Claim 19: The apparatus of Pape in view of Ricci, Migita, Naim does not disclose wherein the puck has a dielectric constant of about 9 and the gasket has a dielectric constant about the same as a dielectric constant of the puck.
Regarding the puck, Ko discloses wherein a puck (“electro-static chuck”, see para. [0067]) has a dielectric constant of about 9 and is made of a ceramic (see para. [0067] where chuck is made of aluminum nitride, and has a dielectric constant of typically 8-9), for the purpose of having excellent properties such as adhesion, uniform temperature distribution, and thermal conductivity (see para. [0067]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dielectric constant and material requirement taught by Ko to the puck of Pape in view of Ricci, Migita, Naim with motivation to have excellent properties such as adhesion, uniform temperature distribution, and thermal conductivity.
Regarding the gasket, Barlow discloses a gasket (“spacer gasket,” see col. 2, lines 40-45, col. 4, lines 33-35) is made of aluminum nitride (see col. 2, lines 50-54, see col. 4, lines 39-45), for the purpose of being chemically inert, and not permit electronic conduction (see col. 4, lines 35-40).   
It is noted that the dielectric constant of the gasket of Pape in view of Ricci, Migita, Naim and further in view of Barlow would be rendered the same as the dielectric constant of the puck of Ko, as they are made of the same material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gasket properties taught .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pape in view of Ricci, Migita, Naim as applied to claim 18 above, and in view of US 2004/0157120 to Wu et al (“Wu”).
Regarding Claim 20: The apparatus of Pape in view of Ricci, Migita, Naim does not disclose wherein the gasket has a compression of about 12%.
However Wu teaches that a gasket has a compression of at least 10% of its thickness, though this can vary depending on the gasket material, for the purpose of achieving a good seal (see para. [0068]). It is noted that Wu teaches optimization of compression of a gasket depending on its material; and it is noted that “at least 10%” falls in the claimed value. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization and implied range value taught by Wu to the gasket of Pape in view of Ricci, Migita, Naim with motivation to achieve a good seal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718